UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In todays environment, we favor the investment approach practiced at Putnam  active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your funds performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective High current income consistent with what Putnam Investment Management, LLC, believes to be prudent risk Net asset value December 31, 2016 Class IA: $11.01 Class IB: $10.90 Total return at net asset value Bloomberg Barclays U.S. Aggregate Bond (as of 12/31/16) Class IA shares* Class IB shares† Index 1 year 2.27% 2.00% 2.65% 5 years 22.27 20.71 11.67 Annualized 4.10 3.84 2.23 10 years 67.69 63.48 53.00 Annualized 5.31 5.04 4.34 Life 503.11 468.88 486.95 Annualized 6.41 6.20 6.33 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit quality Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s managers What was the investment environment like during the 12-month reporting period ended December 31, 2016? After a volatile start to the period, credit-sensitive bonds began to benefit from improvements across a broad range of global issues, including higher oil prices, easing concerns about the strength of China’s economy, and improving U.S. economic data. The market upturn accelerated considerably in March and April, as demand for risk assets continued to improve and credit spreads tightened. And the rally persisted in May amid a six-month high for oil prices and a jump in stock prices later that month. The rally was briefly disrupted in late June, as the United Kingdom’s vote to exit the European Union, dubbed “Brexit,” surprised investors and reverberated throughout global markets. However, as investors reassessed the broader impact of Brexit in the days following the vote, credit-sensitive securities rose once again. Interest rates trended gradually higher from early summer through the end of October, then spiked in the week following the U.S. presidential election. Financial market sentiment abruptly shifted and appeared to focus on increasing prospects for higher interest rates and rising inflation in 2017. Against this higher-rate backdrop, investment-grade credit suffered a downturn in November and trended moderately lower over the balance of the period. Which holdings and strategies had the biggest influence on Putnam VT Income Fund’s relative performance? Our holdings of agency credit risk-transfer securities [CRTs] were the biggest contributor versus the fund’s benchmark, the Bloomberg Barclays U.S. Aggregate Bond Index. CRTs are backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in CRTs is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTs offer higher yields than conventional pass-through securities. During the year, the combination of relatively high yields and high-quality collateral resulted in growing investor demand for CRTs. An overweight allocation to investment-grade corporate bonds and a small, out-of-benchmark stake in high-yield debt, also notably contributed. Corporate credit was bolstered by improving U.S. economic growth, a recovery in oil prices, positive flows into retail funds, and a supportive supply-and-demand backdrop. On the downside, our interest-rate and yield-curve positioning was the primary detractor from relative results because the fund’s duration— a key measure of interest-rate sensitivity — was shorter than that of the benchmark. This strategy worked against performance early in the year, when risk-averse sentiment fueled demand for the perceived safety of Treasuries. However, the fund began to benefit after interest rates bottomed in July and rose sharply following the U.S. election. Within our prepayment strategies, the spread between mortgage rates and longer-term Treasury yield was volatile during the year, causing our mortgage basis positioning to detract from relative performance. This was partly offset by gains from agency interest-only collateralized mortgage obligations, which contributed to relative performance as interest rates began moving higher in July. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and options to help isolate the prepayment risks associated with our CMO holdings and to help manage the downside risk of these positions. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure. What is your outlook for the months ahead, and how are you positioning the portfolio? We think U.S. economic growth may accelerate in 2017, but the election of Donald Trump as president could result in a struggle of competing forces influencing the economy. It will take some time to get clarity on what the Trump administration’s actual policy priorities will be, as well as which measures have the best chance of being approved by Congress. In the interim, we think some level of market volatility is likely due to increased uncertainty. As for positioning, at period-end the fund’s duration was significantly shorter than that of the benchmark. We plan to keep it that way for now, given our expectation for modestly higher interest rates in 2017, along with a potential uptick in inflation. Within our prepayment strategies for now, we plan to keep the fund positioned for higher rates and the possibility of further spread widening between current mortgage rates and Treasuries. We plan to continue seeking opportunities in corporate and mortgage credit that we believe offer relative value. Within those market areas, we continue to like commercial mortgage-backed securities due to the potential for attractive spreads available there. Lastly, we expect to maintain a sufficient cash allocation to provide a cushion against bouts of market volatility, as well as any disruptions in the market’s supply/demand environment. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage backed investments carry the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). We may have to invest the proceeds from prepaid investments, including mortgage backed investments, in other investments with less attractive terms and yields. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail 2 Putnam VT Income Fund to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Michael V. Salm is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Brett S. Kozlowski, CFA, joined Putnam in 2008 and has been in the investment industry since 1997. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.56% 0.81% Annualized expense ratio for the six-month period ended 12/31/16* 0.58% 0.83% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $2.91 $4.16 $2.95 $4.22 Ending value (after expenses) $997.30 $996.30 $1,022.22 $1,020.96 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Income Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2017 Putnam VT Income Fund 5 The fund’s portfolio 12/31/16 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (59.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (9.1%) Government National Mortgage Association Pass-Through Certificates 5.00%, TBA, 1/1/47 $3,000,000 $3,221,719 4.50%, TBA, 1/1/47 3,000,000 3,202,500 4.00%, 7/20/44 1,564,056 1,674,212 4.00%, TBA, 1/1/47 4,000,000 4,248,125 3.50%, 6/20/45 2,724,105 2,835,411 3.50%, TBA, 1/1/47 3,000,000 3,119,531 3.00%, TBA, 1/1/47 4,000,000 4,051,250 U.S. Government Agency Mortgage Obligations (49.9%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.50%, with due dates from 7/1/44 to 3/1/45 1,153,632 1,259,840 4.00%, 9/1/45 1,809,683 1,919,890 3.50%, with due dates from 8/1/43 to 10/1/46 3,604,162 3,721,800 3.00%, with due dates from 3/1/43 to 6/1/46 1,659,320 1,655,652 Federal National Mortgage Association Pass-Through Certificates 6.00%, TBA, 1/1/47 2,000,000 2,260,000 5.50%, TBA, 1/1/47 2,000,000 2,221,875 5.00%, 3/1/38 22,379 24,561 4.50%, with due dates from 7/1/44 to 5/1/45 2,157,695 2,346,898 4.50%, TBA, 1/1/47 2,000,000 2,150,000 4.00%, with due dates from 9/1/45 to 6/1/46 2,837,921 3,002,294 3.50%, with due dates from 7/1/43 to 9/1/46 5,166,418 5,317,242 3.50%, TBA, 1/1/47 60,000,000 61,500,000 3.00%, with due dates from 9/1/42 to 6/1/46 3,078,231 3,073,477 3.00%, TBA, 1/1/47 18,000,000 17,895,938 2.50%, TBA, 1/1/47 16,000,000 15,237,500 Total U.S. government and agency mortgage obligations (cost $146,389,961) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2.00%, 9/30/20∆ $132,000 $133,482 Total U.S. treasury obligations (cost $131,954) MORTGAGE-BACKED SECURITIES (49.1%)* Principal amount Value Agency collateralized mortgage obligations (19.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.961%, 4/15/37 $278,310 $434,024 IFB Ser. 2976, Class LC, 21.839%, 5/15/35 42,601 62,985 IFB Ser. 2979, Class AS, 21.692%, 3/15/34 2,859 2,957 IFB Ser. 3072, Class SM, 21.216%, 11/15/35 189,152 276,691 IFB Ser. 3065, Class DC, 17.748%, 3/15/35 357,619 523,769 IFB Ser. 2990, Class LB, 15.147%, 6/15/34 229,897 281,279 IFB Ser. 3852, Class NT, 5.296%, 5/15/41 515,549 518,478 Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class M3, 4.906%, 1/25/25 2,190,000 2,311,774 Ser. 4132, Class IP, IO, 4.50%, 11/15/42 1,673,431 265,741 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 687,598 145,427 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 806,244 116,365 Ser. 3707, Class PI, IO, 4.50%, 7/15/25 488,680 40,712 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 2,616,349 434,968 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 1,632,710 308,811 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 1,758,462 350,989 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 1,988,753 313,447 MORTGAGE-BACKED SECURITIES (49.1%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation Ser. 4122, Class AI, IO, 3.50%, 10/15/42 $1,845,631 $245,406 Structured Agency Credit Risk Debt FRN Ser. 14-HQ3, Class M2, IO, 3.406%, 10/25/24 125,930 126,950 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2, 3.356%, 12/25/27 540,681 551,327 Ser. 4182, Class GI, IO, 3.00%, 1/15/43 3,370,256 285,979 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 1,727,982 203,954 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 4,101,732 456,318 Ser. 4176, Class DI, IO, 3.00%, 12/15/42 3,909,391 424,052 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 1,625,895 171,532 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 1,580,748 176,190 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M2, 2.956%, 10/25/28 374,000 378,937 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M1, 2.006%, 10/25/28 709,474 710,257 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M1, 1.956%, 11/25/28 854,021 854,914 Ser. 315, PO, zero %, 9/15/43 2,550,447 1,979,430 Ser. 3835, Class FO, PO, zero %, 4/15/41 1,605,038 1,367,560 Ser. 3369, Class BO, PO, zero %, 9/15/37 6,654 5,564 Ser. 3391, PO, zero %, 4/15/37 46,033 39,078 Ser. 3300, PO, zero %, 2/15/37 67,141 58,023 Ser. 3175, Class MO, PO, zero %, 6/15/36 13,355 11,246 Ser. 3210, PO, zero %, 5/15/36 25,435 23,016 Ser. 3326, Class WF, zero %, 10/15/35 6,314 4,683 FRB Ser. 3117, Class AF, zero %, 2/15/36 6,884 5,461 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 35.363%, 7/25/36 171,611 317,257 IFB Ser. 06-8, Class HP, 21.794%, 3/25/36 238,698 379,642 IFB Ser. 07-53, Class SP, 21.428%, 6/25/37 162,453 241,794 IFB Ser. 05-122, Class SE, 20.454%, 11/25/35 337,040 462,722 IFB Ser. 05-75, Class GS, 17.982%, 8/25/35 167,572 220,961 IFB Ser. 05-106, Class JC, 17.78%, 12/25/35 197,816 291,047 IFB Ser. 05-83, Class QP, 15.428%, 11/25/34 49,881 62,516 IFB Ser. 11-4, Class CS, 11.388%, 5/25/40 250,085 289,473 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M2, 5.656%, 11/25/24 480,000 524,289 IFB Ser. 13-101, Class SE, IO, 5.144%, 10/25/43 2,389,729 534,735 Ser. 421, Class C6, IO, 4.00%, 5/25/45 1,362,218 261,818 Ser. 15-3, Class BI, IO, 4.00%, 3/25/44 1,978,999 284,976 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 4,254,357 817,262 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 1,563,303 277,309 Ser. 12-62, Class EI, IO, 4.00%, 4/25/41 2,257,001 349,257 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 1,679,164 227,911 Ser. 13-18, Class IN, IO, 3.50%, 3/25/43 1,309,188 174,780 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 2,187,776 411,021 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 1,388,496 174,950 Ser. 12-144, Class KI, IO, 3.00%, 11/25/42 4,515,677 508,014 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 2,218,886 203,538 Ser. 13-67, Class IP, IO, 3.00%, 2/25/42 2,425,105 218,502 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 1,435,496 105,753 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 1,620,324 122,659 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 3,330,358 373,999 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M1, 2.756%, 10/25/28 2,049,887 2,077,077 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M1, 2.706%, 11/25/24 155,775 156,414 Connecticut Avenue Securities FRB Ser. 14-C03, Class 1M1, 1.956%, 7/25/24 26,313 26,384 Connecticut Avenue Securities FRB Ser. 14-C03, Class 2M1, 1.956%, 7/25/24 119,947 120,153 6 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (49.1%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Ser. 07-64, Class LO, PO, zero %, 7/25/37 $23,927 $21,955 Ser. 372, Class 1, PO, zero %, 8/25/36 34,005 31,059 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 1,648,442 326,342 IFB Ser. 13-129, Class SN, IO, 5.411%, 9/20/43 757,260 122,313 Ser. 14-76, IO, 5.00%, 5/20/44 1,193,522 240,714 Ser. 14-25, Class QI, IO, 5.00%, 1/20/44 1,745,646 345,448 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 976,195 201,096 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 201,380 9,283 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 440,782 21,625 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 637,739 135,265 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 5,056,710 1,059,886 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 2,652,474 547,895 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 561,982 94,834 Ser. 12-129, IO, 4.50%, 11/16/42 1,106,905 235,738 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 1,012,969 192,160 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 977,431 184,832 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 1,024,851 236,997 Ser. 11-116, Class IA, IO, 4.50%, 10/20/39 859,416 84,670 Ser. 13-34, Class PI, IO, 4.50%, 8/20/39 1,811,118 213,730 Ser. 15-149, Class KI, IO, 4.00%, 10/20/45 2,701,578 454,838 Ser. 15-94, IO, 4.00%, 7/20/45 406,609 90,389 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 881,743 148,045 Ser. 15-60, Class IP, IO, 4.00%, 4/20/45 2,385,628 427,934 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 2,260,471 493,235 Ser. 14-2, Class IL, IO, 4.00%, 1/16/44 2,889,353 512,080 Ser. 14-63, Class PI, IO, 4.00%, 7/20/43 1,290,098 192,870 Ser. 15-52, Class IE, IO, 4.00%, 1/16/43 1,265,029 215,380 Ser. 13-4, Class IC, IO, 4.00%, 9/20/42 1,485,338 345,631 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 2,016,417 393,656 Ser. 12-50, Class PI, IO, 4.00%, 12/20/41 1,289,403 194,571 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 1,651,518 201,753 Ser. 14-162, Class DI, IO, 4.00%, 11/20/38 1,575,746 146,009 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 4,230,980 559,759 Ser. 15-69, Class XI, IO, 3.50%, 5/20/45 1,918,940 279,206 Ser. 15-77, Class DI, IO, 3.50%, 5/20/45 1,713,301 243,614 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 2,724,063 371,154 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 1,143,718 177,276 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 1,475,002 239,688 Ser. 12-136, IO, 3.50%, 11/20/42 2,081,247 440,132 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 1,555,996 336,424 Ser. 12-71, Class AI, IO, 3.50%, 1/20/42 2,199,891 150,397 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 1,391,743 195,821 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 1,420,342 167,032 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 2,411,533 341,714 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 1,060,022 106,002 Ser. 15-26, Class AI, IO, 3.50%, 5/20/39 3,310,089 375,033 Ser. 14-100, Class JI, IO, 3.50%, 7/16/29 3,133,443 359,829 Ser. 13-53, Class PI, IO, 3.00%, 4/20/41 2,323,564 230,358 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 1,135,163 117,830 Ser. 14-46, Class KI, IO, 3.00%, 6/20/36 1,113,986 94,243 Ser. 16-H23, Class NI, IO, 2.826%, 10/20/66 7,298,338 1,018,118 Ser. 16-H24, Class JI, IO, 2.776%, 11/20/66 1,460,745 201,787 Ser. 16-H15, Class AI, IO, 2.599%, 7/20/66 5,579,355 712,484 Ser. 15-H25, Class CI, IO, 2.566%, 10/20/65 2,921,648 330,146 FRB Ser. 15-H16, Class XI, IO, 2.434%, 7/20/65 2,072,625 246,435 Ser. 16-H11, Class HI, IO, 2.08%, 1/20/66 3,777,483 410,624 Ser. 16-H04, Class KI, IO, 1.934%, 2/20/66 3,868,807 362,352 Ser. 15-H15, Class JI, IO, 1.929%, 6/20/65 2,175,002 233,378 Ser. 16-H02, Class HI, IO, 1.852%, 1/20/66 8,969,575 916,691 MORTGAGE-BACKED SECURITIES (49.1%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-H12, Class AI, IO, 1.844%, 5/20/65 $3,532,985 $340,036 Ser. 15-H20, Class AI, IO, 1.828%, 8/20/65 1,885,035 186,430 Ser. 15-H10, Class CI, IO, 1.797%, 4/20/65 2,123,893 209,932 Ser. 15-H12, Class GI, IO, 1.786%, 5/20/65 4,213,723 397,775 Ser. 15-H09, Class BI, IO, 1.689%, 3/20/65 2,704,414 233,391 Ser. 15-H12, Class EI, IO, 1.688%, 4/20/65 4,569,174 404,829 Ser. 16-H14, IO, 1.66%, 6/20/66 5,359,162 452,849 Ser. 15-H01, Class CI, IO, 1.63%, 12/20/64 3,231,193 209,704 Ser. 15-H17, Class CI, IO, 1.613%, 6/20/65 3,358,663 213,275 Ser. 15-H25, Class AI, IO, 1.605%, 9/20/65 3,811,336 327,013 Ser. 15-H22, Class EI, IO, 1.603%, 8/20/65 1,714,648 114,881 Ser. 15-H28, Class DI, IO, 1.543%, 8/20/65 3,673,069 285,765 Ser. 14-H11, Class GI, IO, 1.47%, 6/20/64 7,932,078 606,804 Ser. 14-H07, Class BI, IO, 1.45%, 5/20/64 7,016,805 542,953 Ser. 10-H19, Class GI, IO, 1.394%, 8/20/60 4,868,043 256,059 Ser. 10-151, Class KO, PO, zero %, 6/16/37 164,739 137,358 Ser. 06-36, Class OD, PO, zero %, 7/16/36 4,433 3,717 Commercial mortgage-backed securities (21.0%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 735,805 734,568 FRB Ser. 07-1, Class XW, IO, 0.297%, 1/15/49 1,542,452 5,553 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.329%, 2/10/51 8,120,942 16,163 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.349%, 11/10/42 319,000 272,675 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.42%, 11/10/41 678,403 7,843 FRB Ser. 04-4, Class XC, IO, 0.028%, 7/10/42 219,324 75 FRB Ser. 05-1, Class XW, IO, zero %, 11/10/42 15,198,115 1,520 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 1,096,000 1,041,200 FRB Ser. 06-PW11, Class AJ, 5.436%, 3/11/39 449,000 444,510 Ser. 05-PWR9, Class C, 5.055%, 9/11/42 372,000 372,636 FRB Ser. 04-PR3I, Class X1, IO, 0.201%, 2/11/41 163,607 818 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.436%, 3/11/39 1,937,000 677,950 FRB Ser. 06-PW14, Class X1, IO, 0.532%, 12/11/38 1,318,034 14,815 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.514%, 7/15/29 540,329 13,369 CD Commercial Mortgage Trust 144A FRB Ser. 07-CD4, Class XW, IO, 0.36%, 12/11/49 5,584,768 2,234 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.754%, 12/15/47 241,000 262,488 FRB Ser. 11-C2, Class E, 5.754%, 12/15/47 597,000 593,778 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.46%, 11/10/46 6,613,982 335,990 FRB Ser. 14-GC19, Class XA, IO, 1.239%, 3/10/47 8,546,003 519,512 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.104%, 11/10/46 1,245,000 1,166,711 FRB Ser. 14-GC21, Class D, 4.835%, 5/10/47 609,000 496,883 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.761%, 5/15/46 101,000 99,833 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.076%, 10/15/45 3,500,639 266,334 Putnam VT Income Fund 7 MORTGAGE-BACKED SECURITIES (49.1%)* cont . Principal amount Value Commercial mortgage-backed securities cont . COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 $538,000 $537,839 FRB Ser. 14-UBS6, Class C, 4.465%, 12/10/47 286,000 271,562 FRB Ser. 12-CR1, Class XA, IO, 2.023%, 5/15/45 3,828,411 279,028 FRB Ser. 14-LC15, Class XA, IO, 1.363%, 4/10/47 4,273,673 253,001 FRB Ser. 14-CR16, Class XA, IO, 1.22%, 4/10/47 1,856,749 101,378 FRB Ser. 14-UBS6, Class XA, IO, 1.052%, 12/10/47 9,889,809 535,039 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719%, 8/10/46 542,000 361,243 Ser. 14-CR18, Class E, 3.60%, 7/15/47 775,000 478,020 FRB Ser. 12-LC4, Class XA, IO, 2.279%, 12/10/44 9,730,200 779,389 FRB Ser. 06-C8, Class XS, IO, 0.566%, 12/10/46 4,907,298 1,060 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.067%, 1/15/49 19,623,519 157 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 102,827 106,940 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.80%, 4/15/50 929,000 757,572 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636%, 12/18/49 22,964 22,964 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.542%, 7/10/44 342,000 344,811 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 1.931%, 3/15/33 161,646 9 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.073%, 7/10/45 1,390,561 4 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 340,678 335,227 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.216%, 12/10/49 32,926,825 52,466 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.602%, 5/10/43 2,646,841 5,158 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.595%, 2/10/46 7,354,628 529,166 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 853,000 773,415 FRB Ser. 13-GC10, Class E, 4.41%, 2/10/46 414,000 303,793 GS Mortgage Securities Trust FRB Ser. 14-GC18, Class C, 4.945%, 1/10/47 719,000 725,040 FRB Ser. 13-GC12, Class XA, IO, 1.684%, 6/10/46 4,859,740 313,453 FRB Ser. 14-GC18, Class XA, IO, 1.135%, 1/10/47 4,637,363 250,881 FRB Ser. 14-GC22, Class XA, IO, 1.048%, 6/10/47 17,893,931 955,536 FRB Ser. 14-GC24, Class XA, IO, 0.862%, 9/10/47 6,777,902 306,361 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.654%, 1/10/45 139,000 135,539 FRB Ser. 11-GC3, Class D, 5.633%, 3/10/44 189,000 193,177 FRB Ser. 14-GC18, Class D, 4.945%, 1/10/47 544,000 447,059 FRB Ser. 13-GC14, Class D, 4.765%, 8/10/46 1,200,000 1,085,618 FRB Ser. 13-GC12, Class D, 4.476%, 6/10/46 169,000 146,354 FRB Ser. 13-GC13, Class D, 4.066%, 7/10/46 166,000 145,627 FRB Ser. 06-GG6, Class XC, IO, zero %, 4/10/38 632,458 6 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C17, Class XA, IO, 1.013%, 1/15/47 7,580,169 342,699 FRB Ser. 14-C25, Class XA, IO, 0.998%, 11/15/47 3,971,761 210,106 MORTGAGE-BACKED SECURITIES (49.1%)* cont . Principal amount Value Commercial mortgage-backed securities cont . JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.046%, 11/15/45 $284,000 $265,008 FRB Ser. 13-C14, Class E, 4.562%, 8/15/46 399,000 313,893 FRB Ser. C14, Class D, 4.562%, 8/15/46 828,000 755,559 Ser. 14-C25, Class E, 3.332%, 11/15/47 517,000 304,823 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 1.825%, 12/15/47 8,542,894 537,604 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.415%, 12/15/47 127,000 126,441 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.152%, 2/12/51 432,000 435,240 Ser. 08-C2, Class ASB, 6.125%, 2/12/51 67,805 68,252 FRB Ser. 06-LDP6, Class B, 5.653%, 4/15/43 55,787 55,787 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 280,871 282,908 FRB Ser. 13-LC11, Class XA, IO, 1.431%, 4/15/46 5,547,087 332,714 FRB Ser. 13-C16, Class XA, IO, 1.124%, 12/15/46 6,742,384 319,966 FRB Ser. 06-LDP8, Class X, IO, 0.351%, 5/15/45 2,724,025 501 FRB Ser. 07-LDPX, Class X, IO, 0.274%, 1/15/49 8,591,078 56,802 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.252%, 2/12/51 357,000 332,974 FRB Ser. 07-CB20, Class C, 6.252%, 2/12/51 369,000 324,720 FRB Ser. 10-C1, Class D, 6.136%, 6/15/43 731,000 651,027 FRB Ser. 11-C3, Class E, 5.619%, 2/15/46 978,000 984,944 FRB Ser. 11-C3, Class F, 5.619%, 2/15/46 635,000 639,128 FRB Ser. 12-C6, Class E, 5.142%, 5/15/45 588,000 540,548 FRB Ser. 13-C16, Class D, 4.975%, 12/15/46 332,000 311,116 FRB Ser. 12-C8, Class D, 4.66%, 10/15/45 536,000 513,542 FRB Ser. 12-C8, Class E, 4.66%, 10/15/45 428,000 378,745 FRB Ser. 13-C13, Class D, 4.053%, 1/15/46 239,000 212,761 Ser. 13-C10, Class E, 3.50%, 12/15/47 743,000 526,118 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 498,000 325,294 FRB Ser. 05-CB12, Class X1, IO, 0.397%, 9/12/37 1,455,987 5,154 FRB Ser. 06-LDP6, Class X1, IO, 0.023%, 4/15/43 1,402,418 1 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 117,465 121,024 Ser. 98-C4, Class H, 5.60%, 10/15/35 55,488 55,620 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 571,000 169,667 FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 687,000 607,994 Ser. 06-C1, Class AJ, 5.276%, 2/15/41 420,250 420,334 FRB Ser. 07-C2, Class XW, IO, 0.482%, 2/15/40 1,486,512 1,361 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, IO, 5.077%, 1/15/36 1,600,000 59,136 FRB Ser. 07-C2, Class XCL, IO, 0.482%, 2/15/40 32,207,452 29,489 FRB Ser. 05-C7, Class XCL, IO, 0.341%, 11/15/40 2,073,893 15,295 FRB Ser. 05-C2, Class XCL, IO, 0.195%, 4/15/40 943,634 56 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.243%, 4/20/48 435,000 362,412 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263%, 2/12/51 207,000 211,637 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.548%, 8/12/39 456,347 2,295 FRB Ser. 05-MCP1, Class XC, IO, 0.012%, 6/12/43 966,972 6 8 Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (49.1%)* cont . Principal amount Value Commercial mortgage-backed securities cont . Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 $47,707 $1,288 FRB Ser. 05-C3, Class X, IO, 6.741%, 5/15/44 35,133 376 FRB Ser. 06-C4, Class X, IO, 4.409%, 7/15/45 390,330 5,621 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 76,728 76,605 FRB Ser. 06-4, Class XC, IO, 0.678%, 12/12/49 4,878,898 976 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.529%, 2/15/46 8,946,500 552,894 FRB Ser. 14-C17, Class XA, IO, 1.254%, 8/15/47 5,013,539 301,865 FRB Ser. 13-C12, Class XA, IO, 0.927%, 10/15/46 9,796,817 334,406 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698%, 8/15/47 378,000 300,642 FRB Ser. 12-C6, Class F, 4.648%, 11/15/45 508,000 414,477 FRB Ser. 13-C11, Class D, 4.37%, 8/15/46 562,000 463,088 FRB Ser. 13-C10, Class E, 4.084%, 7/15/46 893,000 709,131 Ser. 14-C17, Class E, 3.50%, 8/15/47 474,000 286,486 Ser. 15-C24, Class D, 3.257%, 5/15/48 575,000 388,047 FRB Ser. 13-C13, Class XB, IO, 0.152%, 11/15/46 55,988,000 481,497 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.643%, 6/11/42 170,000 172,839 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 613,000 602,824 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.275%, 1/11/43 320,000 319,392 FRB Ser. 11-C3, Class E, 5.155%, 7/15/49 82,000 82,675 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 959,738 71,980 UBS Commercial Mortgage Trust 144A FRB Ser. 12-C1, Class XA, IO, 2.089%, 5/10/45 3,235,728 288,984 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 629,000 439,482 FRB Ser. 12-C2, Class E, 4.885%, 5/10/63 816,000 744,984 FRB Ser. 12-C2, Class XA, IO, 1.629%, 5/10/63 6,345,666 311,659 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.104%, 6/15/45 539,000 350,188 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 932,000 932,000 FRB Ser. 06-C29, IO, 0.311%, 11/15/48 4,513,849 181 FRB Ser. 07-C34, IO, 0.294%, 5/15/46 6,946,130 13,198 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 06-C26, Class XC, IO, 0.059%, 6/15/45 4,252,422 850 Wells Fargo Commercial Mortgage Trust FRB Ser. 14-LC16, Class XA, IO, 1.438%, 8/15/50 4,672,487 299,039 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 442,000 329,246 Ser. 12-LC5, Class D, 4.776%, 10/15/45 1,057,000 983,042 Ser. 14-LC18, Class D, 3.957%, 12/15/47 628,000 484,798 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.124%, 12/15/46 600,000 634,944 FRB Ser. 13-C17, Class XA, IO, 1.52%, 12/15/46 11,250,404 636,773 FRB Ser. 14-C22, Class XA, IO, 0.934%, 9/15/57 13,969,867 690,950 FRB Ser. 13-C14, Class XA, IO, 0.86%, 6/15/46 18,798,293 718,659 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.602%, 2/15/44 599,000 612,238 Ser. 11-C4, Class E, 5.265%, 6/15/44 368,000 364,136 FRB Ser. 13-C17, Class D, 5.124%, 12/15/46 292,000 275,592 MORTGAGE-BACKED SECURITIES (49.1%)* cont . Principal amount Value Commercial mortgage-backed securities cont . WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class F, 5.00%, 6/15/44 $311,000 $238,879 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 858,000 612,097 FRB Ser. 12-C7, Class D, 4.835%, 6/15/45 231,000 221,769 Ser. 12-C7, Class F, 4.50%, 6/15/45 645,000 458,660 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 248,000 216,931 FRB Ser. 12-C10, Class D, 4.452%, 12/15/45 1,274,000 1,133,462 Ser. 14-C19, Class D, 4.234%, 3/15/47 727,000 587,263 Ser. 13-C12, Class E, 3.50%, 3/15/48 662,000 488,953 FRB Ser. 12-C9, Class XA, IO, 2.099%, 11/15/45 6,391,159 518,259 FRB Ser. 11-C5, Class XA, IO, 1.768%, 11/15/44 2,650,110 179,359 FRB Ser. 12-C10, Class XA, IO, 1.699%, 12/15/45 9,911,240 691,210 FRB Ser. 13-C12, Class XA, IO, 1.38%, 3/15/48 3,857,114 211,678 FRB Ser. 13-C11, Class XA, IO, 1.359%, 3/15/45 7,988,805 412,092 FRB Ser. 12-C9, Class XB, IO, 0.704%, 11/15/45 8,807,000 319,694 Residential mortgage-backed securities (non-agency) (9.1%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A2, 1.611%, 1/26/46 1,300,000 1,165,710 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-HQA1, Class M3, 7.106%, 9/25/28 2,085,080 2,397,947 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M3, 5.406%, 10/25/28 1,400,000 1,490,476 Structured Agency Credit Risk Debt FRN Ser. 13-DN2, Class M2, 5.006%, 11/25/23 320,000 338,912 FRB Ser. 16-HQA4, Class M3, 4.656%, 4/25/29 310,000 303,493 Structured Agency Credit Risk Debt FRN Ser. 14-DN2, Class M3, 4.356%, 4/25/24 310,000 321,775 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 7.706%, 8/25/28 1,200,000 1,379,995 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.756%, 9/25/28 1,439,000 1,602,902 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.656%, 10/25/28 1,920,000 2,124,702 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 6.056%, 10/25/28 2,192,000 2,396,365 Connecticut Avenue Securities FRB Ser. 16-C05, Class 2M2, 5.206%, 1/25/29 2,117,000 2,197,741 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.006%, 4/25/29 210,000 216,384 FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) † 77,731 8 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.997%, 8/26/47 180,000 136,800 Structured Asset Securities Corp. Mortgage Loan Trust FRB Ser. 06-AM1, Class A4, 0.916%, 4/25/36 620,032 608,016 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR1, Class A2B, 1.556%, 1/25/45 223,419 201,687 FRB Ser. 05-AR11, Class A1C3, 1.266%, 8/25/45 584,879 539,609 FRB Ser. 05-AR19, Class A1C3, 1.256%, 12/25/45 865,536 782,272 FRB Ser. 05-AR13, Class A1C4, 1.186%, 10/25/45 3,308,429 2,812,164 FRB Ser. 05-AR17, Class A1B2, 1.166%, 12/25/45 1,663,150 1,398,709 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 05-AR16, Class 6A4, 3.072%, 10/25/35 220,785 214,123 Total mortgage-backed securities (cost $125,011,870) Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (25.1%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. unsub. notes 5.25%, 1/15/45 (Canada) $46,000 $47,903 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) 184,000 204,334 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) 50,000 52,313 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 50,000 48,143 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 36,000 36,990 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 70,000 94,212 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 5.40%, 11/1/20 110,000 120,932 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 13,000 12,805 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 221,000 225,973 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 148,000 145,040 INVISTA Finance, LLC 144A company guaranty sr. notes 4.25%, 10/15/19 109,000 108,062 LyondellBasell Industries NV sr. unsec. unsub. notes 4.625%, 2/26/55 145,000 134,740 Union Carbide Corp. sr. unsec. unsub. bonds 7.75%, 10/1/96 82,000 99,411 Westlake Chemical Corp. 144A company guaranty sr. unsec. unsub. bonds 3.60%, 8/15/26 530,000 506,604 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 230,000 300,259 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 39,000 51,325 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 33,000 34,432 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 244,000 308,994 Capital goods (0.4%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4.50%, 1/15/23 110,000 112,200 L-3 Communications Corp. company guaranty sr. unsec. bonds 3.85%, 12/15/26 35,000 34,790 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 308,000 397,939 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4.375%, 3/15/35 61,000 64,534 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3.50%, 3/15/25 65,000 66,931 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 55,000 73,127 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 3.80%, 5/15/18 110,000 112,906 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 154,688 CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Communication services (2.8%) American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R $235,000 $235,600 American Tower Corp. sr. unsec. unsub. bonds 3.375%, 10/15/26 R 25,000 23,667 AT&T, Inc. sr. unsec. unsub. notes 4.75%, 5/15/46 235,000 222,643 AT&T, Inc. sr. unsec. unsub. notes 3.40%, 5/15/25 235,000 226,498 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 79,000 80,282 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. bonds 6.484%, 10/23/45 312,000 360,697 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. notes 4.908%, 7/23/25 83,000 87,476 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 180,000 231,398 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 50,000 53,813 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 43,000 45,903 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 583,000 620,820 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 218,000 281,899 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 95,000 92,833 SBA Tower Trust 144A sr. notes 2.933%, 12/11/17 175,000 174,966 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 480,000 480,898 TCI Communications, Inc. sr. unsec. unsub. notes 7.875%, 2/15/26 534,000 716,771 Telecom Italia SpA 144A sr. unsec. notes 5.303%, 5/30/24 (Italy) 250,000 244,375 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57%, 4/27/23 (Spain) 150,000 157,370 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045%, 6/20/36 (Spain) 75,000 86,852 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 5.462%, 2/16/21 (Spain) 220,000 239,816 Verizon Communications, Inc. sr. unsec. unsub. notes 6.40%, 9/15/33 11,000 13,272 Verizon Communications, Inc. sr. unsec. unsub. notes 5.90%, 2/15/54 (units) 53,400 1,388,400 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05%, 3/15/34 227,000 239,360 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 541,000 518,771 Verizon Communications, Inc. sr. unsec. unsub. notes 4.40%, 11/1/34 85,000 83,894 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8.00%, 6/1/22 40,000 48,225 Conglomerates (0.1%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity 207,000 215,280 10 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Consumer cyclicals (2.6%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 $194,000 $260,607 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 221,000 272,085 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7.75%, 12/1/45 227,000 314,790 Autonation, Inc. company guaranty sr. unsec. notes 4.50%, 10/1/25 30,000 30,350 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 199,000 214,419 CBS Corp. company guaranty sr. unsec. debs. 7.875%, 7/30/30 189,000 255,640 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 254,000 235,611 D.R. Horton, Inc. company guaranty sr. unsec. sub. notes 5.75%, 8/15/23 120,000 129,150 Dollar General Corp. sr. unsec. sub. notes 3.25%, 4/15/23 135,000 133,221 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95%, 8/15/20 155,000 169,426 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 50,000 51,580 Ford Motor Co. sr. unsec. unsub. bonds 7.70%, 5/15/97 48,000 53,543 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 485,000 633,852 General Motors Co. sr. unsec. notes 6.25%, 10/2/43 90,000 99,493 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 160,000 154,226 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3.00%, 9/25/17 43,000 43,404 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 37,000 36,704 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 597,000 590,394 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 280,000 293,407 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 50,000 48,500 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 325,000 416,796 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 78,000 86,858 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 37,000 40,021 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 102,000 100,491 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 280,000 315,350 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 125,000 133,594 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 85,000 88,931 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 90,000 91,571 O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 103,000 105,892 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 95,000 94,379 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 130,000 128,657 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 114,000 129,984 CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Consumer cyclicals cont . Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 $56,000 $55,844 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 199,000 200,047 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 145,000 153,389 Tiffany & Co. sr. unsec. unsub. notes 4.90%, 10/1/44 100,000 93,248 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 3.80%, 2/15/27 100,000 99,432 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 2.95%, 7/15/26 85,000 79,179 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 40,000 41,872 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 4.00%, 1/31/24 120,000 126,239 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 330,000 356,687 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 65,000 65,987 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. bonds 4.95%, 1/15/42 200,000 217,712 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 275,000 413,571 Bacardi, Ltd. 144A unsec. notes 4.50%, 1/15/21 (Bermuda) 345,000 365,032 Constellation Brands, Inc. company guaranty sr. unsec. notes 3.875%, 11/15/19 20,000 20,701 Constellation Brands, Inc. company guaranty sr. unsec. unsub. bonds 3.70%, 12/6/26 30,000 29,311 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 80,000 86,874 CVS Health Corp. sr. unsec. unsub. notes 5.125%, 7/20/45 75,000 83,584 CVS Pass-Through Trust sr. notes 6.036%, 12/10/28 27,926 30,957 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 668,905 814,504 CVS Pass-Through Trust 144A sr. mtge. notes 4.704%, 1/10/36 124,049 130,560 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4.50%, 2/15/45 40,000 38,143 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 96,000 121,637 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 261,000 287,695 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 145,000 147,358 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4.875%, 6/27/44 (Mexico) 200,000 182,622 Kraft Foods Group, Inc. company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 30,000 37,691 Kraft Foods Group, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 211,000 256,755 Kraft Heinz Foods Co. company guaranty sr. unsec. bonds 4.375%, 6/1/46 45,000 42,344 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 50,000 49,469 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 190,000 198,318 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Consumer staples cont . Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 $17,000 $17,324 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15%, 8/15/44 23,000 23,848 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 20,000 19,632 Walgreens Boots Alliance, Inc. sr. unsec. unsub. notes 3.30%, 11/18/21 205,000 208,812 Energy (1.6%) Anadarko Petroleum Corp. sr. unsec. notes 7.20%, 3/15/29 91,000 107,785 Anadarko Petroleum Corp. sr. unsec. notes 6.45%, 9/15/36 161,000 191,617 BP Capital Markets PLC company guaranty sr. unsec. bonds 3.119%, 5/4/26 (United Kingdom) 304,000 295,276 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 355,000 354,294 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 100,000 98,750 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 233,000 231,522 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 100,000 98,624 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 100,000 116,472 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 194,000 248,421 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85%, 1/15/40 105,000 126,938 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 215,000 144,050 Pride International, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 130,000 116,350 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 310,000 312,713 Spectra Energy Partners LP sr. unsec. notes 3.375%, 10/15/26 145,000 138,689 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 151,000 168,264 Valero Energy Partners LP sr. unsec. unsub. notes 4.375%, 12/15/26 259,000 261,321 Williams Partners LP sr. unsec. notes 5.25%, 3/15/20 205,000 219,026 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 214,000 216,206 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 471,000 475,608 Financials (10.1%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 44,000 57,778 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 105,000 108,155 Air Lease Corp. sr. unsec. unsub. notes 3.375%, 6/1/21 140,000 141,940 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 150,000 149,625 American Express Co. jr. unsec. sub. FRN Ser. C, 4.90%, perpetual maturity 265,000 251,750 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 706,000 893,090 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 580,000 543,381 CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Financials cont . Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 $34,000 $40,914 Australia & New Zealand Banking Group, Ltd./United Kingdom 144A jr. unsec. sub. FRB 6.75%, perpetual maturity (United Kingdom) 200,000 211,325 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 140,000 137,287 AXA SA 144A jr. unsec. sub. FRN 6.379%, perpetual maturity (France) 279,000 297,135 Banco del Estado de Chile 144A sr. unsec. notes 2.00%, 11/9/17 (Chile) 150,000 150,018 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 245,000 247,756 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 140,000 146,300 Bank of America Corp. unsec. sub. FRN 1.723%, 9/15/26 100,000 89,623 Bank of America Corp. unsec. sub. notes 6.11%, 1/29/37 300,000 350,650 Barclays Bank PLC unsec. sub. notes 7.625%, 11/21/22 (United Kingdom) 212,000 232,670 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 386,000 397,044 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 45,000 45,700 BPCE SA 144A unsec. sub. notes 5.70%, 10/22/23 (France) 200,000 210,257 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 210,000 224,241 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 225,000 225,748 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 22,000 22,686 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 163,000 162,409 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 100,000 103,000 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.90%, perpetual maturity 56,000 56,630 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95%, perpetual maturity 244,000 240,999 Citigroup, Inc. jr. unsec. sub. FRN 5.875%, perpetual maturity 33,000 33,413 Citigroup, Inc. jr. unsec. unsub. FRN Ser. T, 6.25%, perpetual maturity 915,000 941,535 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 70,000 69,913 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 400,000 449,360 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4.625%, 12/1/23 (Netherlands) 250,000 263,169 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 175,000 205,678 Credit Agricole SA 144A unsec. sub. notes 4.375%, 3/17/25 (France) 200,000 196,521 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 225,000 218,813 DDR Corp. sr. unsec. unsub. notes 7.875%, 9/1/20 R 70,000 81,517 Duke Realty LP company guaranty sr. unsec. unsub. notes 3.875%, 2/15/21 R 45,000 46,898 12 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Financials cont . EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 R $196,000 $203,206 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 25,000 24,313 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 158,000 147,335 Five Corners Funding Trust 144A sr. unsec. bonds 4.419%, 11/15/23 235,000 247,894 GE Capital International Funding Co. Unlimited Co. company guaranty sr. unsec. bonds 4.418%, 11/15/35 (Ireland) 445,000 466,319 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6.75%, 10/1/37 437,000 536,226 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8.125%, 6/15/38 210,000 224,963 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 168,000 207,321 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 105,000 103,534 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 161,000 156,934 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176%, perpetual maturity (Jersey) 121,000 178,475 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 520,000 570,116 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 241,000 258,473 JPMorgan Chase & Co. jr. unsec. sub. FRB Ser. Z, 5.30%, perpetual maturity 258,000 263,304 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.90%, perpetual maturity 156,000 161,538 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 335,000 328,794 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 45,000 50,680 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7.00%, 3/15/37 220,000 195,800 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 300,000 368,231 Lloyds Banking Group PLC unsec. sub. bonds 5.30%, 12/1/45 (United Kingdom) 309,000 318,223 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 925,000 994,375 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 705,000 1,058,317 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7.875%, 12/15/37 920,000 1,109,060 MetLife, Inc. jr. unsec. sub. notes 6.40%, 12/15/36 85,000 91,800 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 170,000 176,766 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85%, 3/1/26 (Japan) 200,000 205,449 Nationwide Mutual Insurance Co. 144A unsec. sub. notes 8.25%, 12/1/31 205,000 285,510 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5.875%, 3/15/22 73,000 75,464 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 75,000 59,344 CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Financials cont . OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 $515,000 $567,734 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976%, 2/15/25 100,000 97,571 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 42,000 44,950 Progressive Corp. (The) jr. unsec. sub. FRN 6.70%, 6/15/37 546,000 533,715 Prudential Financial, Inc. jr. unsec. sub. FRN 5.625%, 6/15/43 149,000 154,401 Prudential Financial, Inc. jr. unsec. sub. FRN 5.20%, 3/15/44 212,000 210,145 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 142,000 180,107 Realty Income Corp. sr. unsec. notes 4.65%, 8/1/23 R 40,000 42,869 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 140,000 149,146 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 3.875%, 9/12/23 (United Kingdom) 200,000 192,051 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 200,000 201,508 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 50,000 50,949 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 R 40,000 40,077 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 R 40,000 40,171 SL Green Realty Corp company guaranty sr. unsec. unsub. notes 5.00%, 8/15/18 R 163,000 168,516 State Street Corp. jr. unsec. sub. FRB 1.963%, 6/15/37 852,000 752,955 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436%, 4/2/24 (Japan) 410,000 426,840 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 231,000 299,774 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8.125%, 9/15/17), 3/15/46 †† 200,000 212,000 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 180,000 175,829 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 236,000 309,956 UBS Group AG jr. unsec. sub. FRN 6.875%, perpetual maturity (Switzerland) 247,000 243,616 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4.125%, 4/15/26 (Jersey) 287,000 291,268 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R 330,000 331,650 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4.875%, 6/1/26 R 20,000 20,300 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5.875%, perpetual maturity 115,000 119,600 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.60%, 1/15/38 860,000 1,093,960 Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 145,000 158,445 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 249,000 251,405 ZFS Finance USA Trust V 144A jr. unsec. sub. FRB 6.50%, 5/9/37 218,000 219,090 Putnam VT Income Fund 13 CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Health care (0.7%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 $60,000 $59,429 Actavis Funding SCS company guaranty sr. unsec. notes 4.75%, 3/15/45 (Luxembourg) 75,000 73,630 Actavis Funding SCS company guaranty sr. unsec. notes 3.45%, 3/15/22 (Luxembourg) 37,000 37,555 Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 172,000 172,820 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 7/31/19 90,000 95,850 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5.75%, 2/15/21 184,000 198,720 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 169,000 174,704 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 95,000 97,731 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5.25%, 1/15/26 R 15,000 15,338 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 95,000 90,369 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 125,000 126,660 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) 85,000 79,419 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 264,000 243,389 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 165,000 173,372 Technology (0.9%) Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 199,000 204,437 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 369,000 409,656 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 82,000 100,966 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 248,000 263,063 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/22 258,000 265,124 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 105,000 112,462 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 345,000 325,920 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 585,000 555,288 Transportation (0.4%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.90%, 1/2/18 31,488 31,743 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 185,000 216,417 Penske Truck Leasing Co. Lp/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 447,000 427,678 Southwest Airlines Co. 2007-1 Pass Through Trust pass-through certificates Ser. 07-1, 6.15%, 8/1/22 213,267 236,460 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636%, 7/2/22 152,283 163,705 CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Utilities and power (2.7%) Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 $134,000 $154,938 Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 4,000 4,000 Berkshire Hathaway Energy Co. sr. unsec. bonds 6.50%, 9/15/37 163,000 212,174 Berkshire Hathaway Energy Co. sr. unsec. unsub. bonds 6.125%, 4/1/36 129,000 161,105 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 172,000 206,714 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 191,000 191,512 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 358,000 444,015 Emera US Finance LP 144A company guaranty sr. unsec. notes 3.55%, 6/15/26 100,000 98,303 Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) 405,000 414,676 Enel Finance International SA 144A company guaranty sr. unsec. unsub. notes 5.125%, 10/7/19 (Netherlands) 180,000 192,415 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 20,000 20,650 Energy Transfer Partners LP sr. unsec. unsub. bonds 6.125%, 12/15/45 175,000 186,189 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 150,000 162,562 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 128,000 137,062 FirstEnergy Corp. sr. unsec. unsub. notes 4.25%, 3/15/23 58,000 59,960 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 245,000 260,084 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 157,000 192,022 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 140,000 146,007 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 86,000 85,720 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 85,000 86,220 Oncor Electric Delivery Co., LLC sr. notes 7.00%, 9/1/22 161,000 196,512 Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 145,000 154,857 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 136,000 173,517 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.80%, 3/1/37 139,000 169,652 PacifiCorp sr. mtge. bonds 6.25%, 10/15/37 180,000 233,164 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.40%, 6/1/23 10,000 10,068 Puget Sound Energy, Inc. jr. unsec. sub. FRN Ser. A, 6.974%, 6/1/67 610,000 521,550 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 337,000 348,968 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 396,000 453,887 14 Putnam VT Income Fund CORPORATE BONDS AND NOTES (25.1%)* cont . Principal amount Value Utilities and power cont . TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35%, 5/15/67 (Canada) $554,000 $461,205 WEC Energy Group jr. unsec. sub. FRN 6.25%, 5/15/67 754,000 660,681 Total corporate bonds and notes (cost $59,242,784) ASSET-BACKED SECURITIES (1.1%)* Principal amount Value Mortgage Repurchase Agreement Financing Trust 144A FRB Ser. 16-5, Class A, 1.871%, 6/10/19 $1,540,000 $1,540,000 Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.525%, 2/25/17 (acquired 2/4/16, cost $1,108,000)∆∆ 1,108,000 1,108,000 Total asset-backed securities (cost $2,648,000) MUNICIPAL BONDS AND NOTES (0.5%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $350,000 $495,075 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 285,000 400,206 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 255,000 291,085 Total municipal bonds and notes (cost $892,173) PURCHASED SWAP OPTIONS OUTSTANDING (0.2%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.4019/3 month USD-LIBOR-BBA/ Jan-19 Jan-17/1.4019 $26,176,400 $3,403 Citibank, N.A. 2.226/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.226 13,088,200 37,694 2.11875/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.11875 13,088,200 7,068 Credit Suisse International 1.95275/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/1.95275 13,088,200 393 Goldman Sachs International 2.462/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.462 19,632,300 287,024 2.4775/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.4775 13,088,200 214,646 2.2125/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.2125 13,088,200 28,532 1.1735/3 month USD-LIBOR-BBA/ Jan-18 Jan-17/1.1735 52,352,800 2,618 JPMorgan Chase Bank N.A. 2.2095/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.2095 13,088,200 32,066 Total purchased swap options outstanding (cost $565,541) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.5%)* date/Strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.77 $6,000,000 $330,900 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/100.58 6,000,000 319,620 PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.5%)* cont . date/Strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.02 $6,000,000 $285,900 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 6,000,000 274,620 Total purchased options outstanding (cost $245,626) Principal amount/ SHORT-TERM INVESTMENTS (13.1%)* shares Value Putnam Short Term Investment Fund 0.69% L Shares 15,479,308 $15,479,308 U.S. Treasury Bills 0.477%, 2/23/17 $100,000 99,933 U.S. Treasury Bills 0.444%, 2/16/17 #∆§ 5,366,000 5,363,113 U.S. Treasury Bills 0.439%, 2/9/17 #∆§ 2,801,000 2,799,712 U.S. Treasury Bills 0.414%, 2/2/17∆ 230,000 229,919 U.S. Treasury Bills 0.385%, 1/26/17 § 2,405,000 2,404,353 U.S. Treasury Bills 0.387%, 1/19/17 # 378,000 377,930 U.S. Treasury Bills 0.461%, 1/12/17 § 5,647,000 5,646,435 Total short-term investments (cost $32,400,353) Total investments (cost $367,528,262) Key to holding’s abbreviations BKNT Bank Note bp Basis points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $247,530,755. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,108,000, or 0.4% of net assets. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. Putnam VT Income Fund 15 L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $180,789,975 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/16 contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 119 $17,928,094 Mar-17 $(95,995) U.S. Treasury Bond 30 yr (Short) 18 2,711,813 Mar-17 14,449 U.S. Treasury Bond Ultra 30 yr (Long) 104 16,666,000 Mar-17 (139,019) U.S. Treasury Note 2 yr (Long) 33 7,150,688 Mar-17 (3,894) U.S. Treasury Note 5 yr (Long) 84 9,883,781 Mar-17 (13,948) U.S. Treasury Note 10 yr (Long) 13 1,615,656 Mar-17 (3,479) U.S. Treasury Note 10 yr (Short) 13 1,615,656 Mar-17 3,427 U.S. Treasury Note Ultra 10 yr (Long) 9 1,206,563 Mar-17 (2,550) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/16 (premiums $1,527,885) Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Bank of America N.A. (2.0514)/3 month USD-LIBOR-BBA/Jan-19 Jan-17/2.0514 $26,176,400 $1,571 Citibank, N.A. (1.95275)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/1.95275 13,088,200 393 2.776/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.776 13,088,200 1,571 2.28475/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.28475 13,088,200 102,742 Credit Suisse International 2.73/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.73 13,088,200 916 Goldman Sachs International (1.52275)/3 month USD-LIBOR-BBA/Jan-18 Jan-17/1.52275 52,352,800 524 2.7625/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.7625 13,088,200 1,047 2.6875/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.6875 13,088,200 7,984 2.657/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.657 19,632,300 8,442 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/16 (premiums $1,527,885) cont . Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Goldman Sachs International cont . (2.242)/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.242 $19,632,300 $65,376 (2.2675)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.2675 13,088,200 65,441 (2.3725)/3 month USD-LIBOR-BBA/Jan-27 Jan-17/2.3725 13,088,200 128,264 (2.352)/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.352 19,632,300 153,720 JPMorgan Chase Bank N.A. 2.762/3 month USD-LIBOR-BBA/ Jan-27 Jan-17/2.762 13,088,200 1,832 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 326,239 Total WRITTEN OPTIONS Expiration OUTSTANDING at 12/31/16 date/strike Contract (premiums $245,625) price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/$100.02 $6,000,000 $285,900 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.83 6,000,000 274,620 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 6,000,000 240,900 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.27 6,000,000 240,900 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.08 6,000,000 229,620 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/99.08 6,000,000 229,620 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.52 6,000,000 195,900 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Jan-17/98.33 6,000,000 184,680 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/16 (proceeds receivable Principal Settlement amount date Value Federal Home Loan Mortgage Corporation, 3.00%, 1/1/47 $1,000,000 1/18/17 $993,516 Federal National Mortgage Association, 4.00%, 1/1/47 8,000,000 1/18/17 8,410,000 Federal National Mortgage Association, 3.50%, 1/1/47 2,000,000 1/18/17 2,050,000 Federal National Mortgage Association, 3.00%, 1/1/47 5,000,000 1/18/17 4,971,094 Federal National Mortgage Association, 2.50%, 1/1/47 8,000,000 1/18/17 7,618,750 Total 16 Putnam VT Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments received Unrealized premium Termination Payments made by by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $405,762 E $(14) 4/24/47 3 month USD-LIBOR-BBA 1.92% $(61,276) 3,659,700 E (16,526) 3/15/47 2.704% 3 month (98,884) USD-LIBOR-BBA 92,560,600 E (154,814) 3/15/27 2.4885% 3 month (1,124,941) USD-LIBOR-BBA 8,795,000 E 9,104 3/15/22 3 month USD-LIBOR-BBA 2.132% 51,628 17,994,700 E (5,306) 3/15/19 1.6065% 3 month (22,330) USD-LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $229,221 $— 1/12/41 4.00% (1 month Synthetic TRS $(73) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 355,767 — 1/12/41 4.50% (1 month Synthetic TRS (241) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Barclays Bank PLC 464,683 — 1/12/40 4.50% (1 month Synthetic MBX (172) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 106,973 — 1/12/40 4.00% (1 month Synthetic MBX 284 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 252,445 — 1/12/39 6.00% (1 month Synthetic TRS (2,657) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 889,979 — 1/12/40 4.00% (1 month Synthetic MBX 2,367 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 44,544 — 1/12/38 6.50% (1 month Synthetic TRS (283) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 111,427 — 1/12/41 5.00% (1 month Synthetic MBX Index 110 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 287,839 — 1/12/40 4.50% (1 month Synthetic MBX (106) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 805,206 — 1/12/39 (6.00%) 1 month Synthetic MBX 6,853 USD-LIBOR Index 6.00% 30 year Fannie Mae pools 453,260 — 1/12/38 6.50% (1 month Synthetic TRS (2,882) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 143,712 — 1/12/41 (5.00%) 1 month Synthetic TRS 150 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 359,579 — 1/12/43 3.50% (1 month Synthetic TRS (39) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 174,901 — 1/12/43 3.50% (1 month Synthetic TRS (19) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools Putnam VT Income Fund 17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont . $1,234,936 $— 1/12/40 5.00% (1 month Synthetic MBX $(3,418) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,713,098 — 1/12/41 5.00% (1 month Synthetic MBX (15,976) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,627,379 — 1/12/38 (6.50%) 1 month Synthetic MBX 70,687 USD-LIBOR Index 6.50% 30 year Fannie Mae pools Citibank, N.A. 927,746 — 1/12/41 5.00% (1 month Synthetic MBX (1,265) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,623,917 — 1/12/41 5.00% (1 month Synthetic MBX (2,215) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 529,210 — 1/12/39 (5.00%) 1 month Synthetic TRS 7,248 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 736,372 — 1/12/41 (5.00%) 1 month Synthetic TRS 767 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 3,696,699 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,937 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 428,219 — 1/12/41 4.00% (1 month Synthetic TRS (136) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,550,419 — 1/12/45 4.00% (1 month Synthetic TRS (1,460) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 32,590 — 1/12/43 (3.50%) 1 month Synthetic TRS 4 USD-LIBOR Index 3.50% 30 year Fannie Mae pools 340,496 — 1/12/45 4.00% (1 month Synthetic TRS (321) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 336,959 — 1/12/45 3.50% (1 month Synthetic TRS (194) USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 958,076 — 1/12/41 (4.00%) 1 month Synthetic TRS 304 USD-LIBOR Index 4.00% 30 year Fannie Mae pools Goldman Sachs International 565,993 — 1/12/38 6.50% (1 month Synthetic TRS (3,599) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 436,643 — 1/12/38 6.50% (1 month Synthetic TRS (2,776) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,469,833 — 1/12/39 6.00% (1 month Synthetic TRS (15,469) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 548,446 — 1/12/38 6.50% (1 month Synthetic TRS (3,487) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 173,825 — 1/12/41 4.50% (1 month Synthetic TRS (118) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 18 Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont . $810,171 $— 1/12/38 (6.50%) 1 month Synthetic MBX $4,535 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 304,361 — 1/12/38 (6.50%) 1 month Synthetic MBX 1,704 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 18,455 — 1/12/41 4.00% (1 month Synthetic TRS (6) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 335,299 — 1/12/40 4.00% (1 month Synthetic TRS (2,462) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 68,161 — 1/12/39 6.00% (1 month Synthetic TRS (717) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 619,609 — 1/12/39 6.00% (1 month Synthetic TRS (6,521) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 436,830 — 1/12/38 (6.50%) 1 month Synthetic MBX 2,445 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,109,878 — 1/12/38 (6.50%) 1 month Synthetic MBX 6,213 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 524,196 — 1/12/38 (6.50%) 1 month Synthetic MBX 2,934 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 41,146 — 1/12/38 (6.50%) 1 month Synthetic MBX 230 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 109,754 — 1/12/38 (6.50%) 1 month Synthetic MBX 614 USD-LIBOR Index 6.50% 30 year Fannie Mae pools 292,166 — 1/12/38 6.50% (1 month Synthetic TRS (1,858) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 620,312 — 1/12/38 6.50% (1 month Synthetic TRS (3,944) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,023,865 — 1/12/39 6.00% (1 month Synthetic TRS (10,775) USD-LIBOR) Index 6.00% 30 year Fannie Mae pools 1,039,201 — 1/12/41 (5.00%) 1 month Synthetic TRS 1,083 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 338,111 — 1/12/45 4.00% (1 month Synthetic TRS (318) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 376,417 — 1/12/43 (3.50%) 1 month Synthetic TRS 41 USD-LIBOR Index 3.50% 30 year Fannie Mae pools 898,269 — 1/12/44 (3.00%) 1 month Synthetic TRS 2,154 USD-LIBOR Index 3.00% 30 year Fannie Mae pools 335,299 — 1/12/40 (4.00%) 1 month Synthetic TRS 2,462 USD-LIBOR Index 4.00% 30 year Fannie Mae pools Putnam VT Income Fund 19 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/16 cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) JPMorgan Chase Bank N.A. $282,180 $— 1/12/41 4.00% (1 month Synthetic TRS $(90) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,039,201 — 1/12/41 (5.00%) 1 month Synthetic TRS 1,083 USD-LIBOR Index 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 667,774 — 1/12/44 4.00% (1 month Synthetic TRS (525) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 125,472 — 1/12/43 (3.50%) 1 month Synthetic TRS 14 USD-LIBOR Index 3.50% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/16 Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $3,281 $48,000 5/11/63 300 bp $578 CMBX NA BBB– Index BBB–/P 6,388 106,000 5/11/63 300 bp 418 CMBX NA BBB– Index BBB–/P 13,088 212,000 5/11/63 300 bp 1,149 CMBX NA BBB– Index BBB–/P 12,483 219,000 5/11/63 300 bp 150 Credit Suisse International CMBX NA BB Index — (43,085) 307,000 1/17/47 (500 bp) (2,491) CMBX NA A Index A/P 29,700 756,000 1/17/47 200 bp 12,530 CMBX NA A Index A/P 27,862 757,000 1/17/47 200 bp 10,670 CMBX NA BB Index — (34,648) 1,963,000 5/11/63 (500 bp) 223,345 CMBX NA BB Index — (21,119) 129,000 1/17/47 (500 bp) (4,062) CMBX NA BB Index — (893) 92,000 1/17/47 (500 bp) 11,272 CMBX NA BBB– Index BBB–/P 111,655 2,276,000 5/11/63 300 bp (16,522) CMBX NA BBB– Index BBB–/P 21,579 273,000 1/17/47 300 bp 6,205 CMBX NA BBB– Index BBB–/P 383,692 5,191,000 1/17/47 300 bp 91,352 Goldman Sachs International CMBX NA BB Index — (78,463) 767,000 5/11/63 (500 bp) 22,342 CMBX NA BB Index — (23,304) 154,000 1/17/47 (500 bp) (2,941) CMBX NA BB Index — (11,542) 79,000 5/11/63 (500 bp) (1,160) CMBX NA BB Index — (34,659) 205,000 1/17/47 (500 bp) (7,553) CMBX NA BBB– Index BBB–/P 5,425 104,000 5/11/63 300 bp (432) CMBX NA BBB– Index BBB–/P 5,208 105,000 5/11/63 300 bp (705) CMBX NA BBB– Index BBB–/P 5,119 105,000 5/11/63 300 bp (794) CMBX NA BBB– Index BBB–/P 20,522 273,000 5/11/63 300 bp 5,147 CMBX NA BBB– Index BBB–/P 25,932 536,000 5/11/63 300 bp (4,254) CMBX NA BBB– Index BBB–/P 30,009 406,000 1/17/47 300 bp 7,145 CMBX NA BBB– Index BBB–/P 31,365 450,000 1/17/47 300 bp 6,023 CMBX NA BBB– Index BBB–/P 91,834 1,166,000 1/17/47 300 bp 26,168 JPMorgan Securities LLC CMBX NA A Index A/P 22,935 523,000 1/17/47 200 bp 11,057 CMBX NA BB Index — (43,165) 307,000 5/11/63 (500 bp) (2,816) CMBX NA BB Index — (24,729) 186,000 5/11/63 (500 bp) (283) CMBX NA BB Index — (23,053) 159,000 5/11/63 (500 bp) (2,156) CMBX NA BB Index — (18,697) 130,000 5/11/63 (500 bp) (1,612) CMBX NA BBB– Index BBB–/P 56,540 721,000 5/11/63 300 bp 15,936 CMBX NA BBB– Index BBB–/P 6,307 114,000 1/17/47 300 bp (113) 20 Putnam VT Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/16 cont . Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB– Index BBB–/P $12,025 $228,000 1/17/47 300 bp $(815) CMBX NA BBB– Index BBB–/P 6,065 232,000 1/17/47 300 bp (7,000) CMBX NA BBB– Index BBB–/P 23,913 243,000 1/17/47 300 bp 10,228 CMBX NA BBB– Index BBB–/P 52,489 397,000 1/17/47 300 bp 30,132 CMBX NA BBB– Index BBB–/P 69,749 577,000 1/17/47 300 bp 37,253 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2016. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $1,108,000 $1,540,000 Corporate bonds and notes —­ 61,926,180 212,000 Mortgage-backed securities —­ 121,637,237 —­ Municipal bonds and notes —­ 1,186,366 —­ Purchased options outstanding —­ 1,211,040 —­ Purchased swap options outstanding —­ 613,444 —­ U.S. government and agency mortgage obligations —­ 145,939,715 —­ U.S. treasury obligations —­ 133,482 —­ Short-term investments 15,479,308 16,921,395 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(241,009) $—­ $—­ Written options outstanding —­ (1,882,140) —­ Written swap options outstanding —­ (866,062) —­ TBA sale commitments —­ (24,043,360) —­ Interest rate swap contracts —­ (1,088,247) —­ Total return swap contracts —­ 32,101 —­ Credit default contracts —­ (244,417) —­ Totals by level $—­ Putnam VT Income Fund 21 During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) (depreciation)# purchases from sales into Level 3† out of Level 3† 12/31/16 Asset-backed securities $14,238,000 $— $— $— $1,540,000 $(14,238,000) $— $— $1,540,000 Corporate bonds and notes $209,000 (14,316) — 17,316 — $212,000 Mortgage-backed securities $4,929,611 (526,175) — (494,920) 34,080 — — (3,942,596) $— Totals $— $— † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $17,316 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level1 and Level2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 22 Putnam VT Income Fund Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $352,048,954) $352,428,859 Affiliated issuers (identified cost $15,479,308) (Notes 1 and 5) 15,479,308 Cash 89,543 Interest and other receivables 2,367,638 Receivable for shares of the fund sold 508,965 Receivable for sales of delayed delivery securities (Note 1) 22,913,226 Receivable for variation margin (Note 1) 6,717,723 Unrealized appreciation on OTC swap contracts (Note 1) 645,323 Premium paid on OTC swap contracts (Note 1) 357,357 Total assets Liabilities Payable for purchases of delayed delivery securities (Note 1) 118,372,399 Payable for shares of the fund repurchased 208,382 Payable for compensation of Manager (Note 2) 82,837 Payable for custodian fees (Note 2) 43,245 Payable for investor servicing fees (Note 2) 44,133 Payable for Trustee compensation and expenses (Note 2) 190,681 Payable for administrative services (Note 2) 2,578 Payable for distribution fees (Note 2) 22,164 Payable for variation margin (Note 1) 6,861,047 Unrealized depreciation on OTC swap contracts (Note 1) 139,831 Premium received on OTC swap contracts (Note 1) 1,075,165 Written options outstanding, at value (premiums $1,773,510) (Notes 1 and 3) 2,748,202 TBA sale commitments, at value (proceeds receivable $23,872,344) (Note 1) 24,043,360 Other accrued expenses 143,163 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $286,681,521 Undistributed net investment income (Note 1) 9,204,653 Accumulated net realized loss on investments (Note 1) (46,598,296) Net unrealized depreciation of investments (1,757,123) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $142,226,299 Number of shares outstanding 12,916,388 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.01 Computation of net asset value Class IB Net assets $105,304,456 Number of shares outstanding 9,659,685 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.90 The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 23 Statement of operations Year ended 12/31/16 Investment income Interest (including interest income of $147,939 from investments in affiliated issuers) (Note 5) $12,802,260 Dividends 6,706 Total investment income Expenses Compensation of Manager (Note 2) 1,024,309 Investor servicing fees (Note 2) 181,057 Custodian fees (Note 2) 65,333 Trustee compensation and expenses (Note 2) 17,623 Distribution fees (Note 2) 271,892 Administrative services (Note 2) 7,540 Auditing and tax fees 122,568 Other 82,432 Fees waived and reimbursed by Manager (Note 2) (3,688) Total expenses Expense reduction (Note 2) (150) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (6,712,254) Net realized loss on swap contracts (Note 1) (997,268) Net realized gain on futures contracts (Note 1) 778,719 Net realized gain on written options (Notes 1 and 3) 4,727,182 Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year (3,138,391) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Decrease in net assets Operations Net investment income $11,040,050 $10,694,519 Net realized gain (loss) on investments (2,203,621) 2,378,454 Net unrealized depreciation of investments (3,138,391) (16,455,018) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (7,001,185) (8,799,187) Class IB (4,727,764) (6,042,537) Decrease from capital share transactions (Note 4) (13,551,044) (23,855,725) Total decrease in net assets Net assets Beginning of year 267,112,710 309,192,204 End of year (including undistributed net investment income of $9,204,653 and $10,544,183, respectively) The accompanying notes are an integral part of these financial statements. 24 Putnam VT Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/16­ $11.29­ .48­ (.24) .24­ (.52) $11.01­ 2.27­ $142,226­ .58 g ­ 4.38 g ­ 974 e 12/31/15­ 12.01­ .44­ (.57) (.59) 11.29­ 157,239­ .56­ 3.74­ 868 e 12/31/14­ 12.01­ .54­ .24­ .78­ (.78) 12.01­ 6.68­ 185,043­ .58­ 4.51­ 455 e 12/31/13­ 12.24­ .58­ (.32) .26­ (.49) 12.01­ 2.13­ 202,468­ .59­ 4.82­ 254 f 12/31/12­ 11.64­ .48­ .76­ 1.24­ (.64) 12.24­ 11.07­ 234,369­ .60­ 4.02­ 203 f Class IB­ 12/31/16­ $11.18­ .45­ (.24) .21­ (.49) 10.90­ 2.00­ $105,304­ .83 g ­ 4.12 g ­ 974 e 12/31/15­ 11.90­ .40­ (.56) (.56) 11.18­ 109,874­ .81­ 3.49­ 868 e 12/31/14­ 11.90­ .51­ .24­ .75­ (.75) 11.90­ 6.46­ 124,149­ .83­ 4.25­ 455 e 12/31/13­ 12.13­ .54­ (.31) .23­ (.46) 11.90­ 1.87­ 127,828­ .84­ 4.57­ 254 f 12/31/12­ 11.54­ .44­ .75­ 1.19­ (.60) 12.13­ 10.74­ 145,591­ .85­ 3.77­ 203 f a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 623% December 31, 2012 695 g Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 25 Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. 26 Putnam VT Income Fund Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to gain liquid exposure to individual names, to hedge market risk and to gain exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of Putnam VT Income Fund 27 variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements, that govern OTC derivative and foreign exchange contracts, and Master Securities Forward Transaction Agreements, that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,246,860 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,952,762 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2016, the fund had a capital loss carryover of $36,141,872 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $36,141,872 $— $36,141,872 * *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/ or permanent differences from losses on wash sale transactions, the expiration of a capital loss carryover, unrealized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $650,631 to decrease undistributed net 28 Putnam VT Income Fund investment income, $15,705,903 to decrease paid-in capital and $16,356,534 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,074,404 Unrealized depreciation (11,401,956) Net unrealized depreciation (10,327,552) Undistributed ordinary income 10,408,045 Capital loss carryforward (36,141,872) Cost for federal income tax purposes $378,225,874 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 32.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.396% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018 to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $3,688. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $104,932 Class IB 76,125 Total $181,057 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $150 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $200, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities, including TBA commitments (Long-term) $ 3,202,527,226 $ 3,208,715,878 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Putnam VT Income Fund 29 Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $449,110,825 $3,004,725 $79,000,000 $358,359 Options opened 1,922,102,950 10,144,213 878,000,000 3,752,188 Options exercised (174,302,850) (1,259,644) — — Options expired (698,360,625) (2,343,811) (104,000,000) (429,688) Options closed (1,237,926,400) (8,017,598) (805,000,000) (3,435,234) Written options outstanding at the end of the reporting period $260,623,900 $1,527,885 $48,000,000 $245,625 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 455,902 $5,028,694 317,578 $3,681,773 1,403,788 $15,307,998 1,680,687 $19,593,023 Shares issued in connection with reinvestment of distributions 653,096 7,001,185 756,594 8,799,187 444,757 4,727,764 523,617 6,042,537 1,108,998 12,029,879 1,074,172 12,480,960 1,848,545 20,035,762 2,204,304 25,635,560 Shares repurchased (2,122,360) (23,485,872) (2,547,283) (29,665,042) (2,019,655) (22,130,813) (2,806,428) (32,307,203) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Short Term Investment Fund* $18,920,214 $104,476,964 $107,917,870 $147,939 $15,479,308 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $68,800,000 Purchased swap option contracts (contract amount) $306,300,000 Written TBA commitment option contracts (contract amount) (Note 3) $138,500,000 Written swap option contracts (contract amount) (Note 3) $452,800,000 Futures contracts (number of contracts) 500 Centrally cleared interest rate swap contracts (notional) $276,200,000 OTC total return swap contracts (notional) $68,500,000 OTC credit default contracts (notional) $18,000,000 30 Putnam VT Income Fund Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $589,242 Payables $833,659 Interest rate contracts Investments, Receivables, Net assets — Unrealized Payables, Net assets — appreciation 2,001,107* Unrealized depreciation 4,221,980* Total *Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(22,075) $(22,075) Interest rate contracts (1,942,237) 778,719 (975,193) $(2,138,711) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $593,816 $593,816 Interest rate contracts (114,629) (259,455) (1,438,176) $(1,812,260) Total Putnam VT Income Fund 31 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $6,517,762 $— $— $— $— $— $— $6,517,762 OTC Total return swap contracts* # — 80,451 — — 10,260 24,415 1,083 14 — 116,223 OTC Credit default contracts* # — 327,809 158,656 — 102,777 — 589,242 Futures contracts § — 199,961 199,961 Purchased swap options** # 3,403 — — 44,762 393 532,820 32,066 — — 613,444 Purchased options** # — 1,211,040 — — 1,211,040 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 6,858,633 — 6,858,633 OTC Total return swap contracts* # 314 25,552 — 3,480 2,111 52,050 90 525 — 84,122 OTC Credit default contracts* # 32,945 — — — 470,253 177,116 — 153,345 — 833,659 Futures contracts § — 2,414 2,414 Written swap options # 1,571 — — 104,706 916 430,798 328,071 — — 866,062 Written options # — 1,882,140 — — 1,882,140 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) †## $(31,427) $(110,989) $— $(63,424) $(119,940) $(9,996) $(966,112) $(51,079) $— Net amount $— $165,888 $(340,871) $— $(14,878) $65,923 $— $— $197,547 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 9 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 32 Putnam VT Income Fund Putnam VT Income Fund 33 About the Trustees 34 Putnam VT Income Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) Mark C. Trenchard (Born 1962) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President and BSA Compliance Officer Officer, and Compliance Liaison Since 2010 Since 2002 Since 2004 Director of Operational Compliance, Janet C. Smith (Born 1965) Putnam Investments and Putnam Robert T. Burns (Born 1961) Vice President, Principal Financial Officer, Retail Management Vice President and Chief Legal Officer Principal Accounting Officer, and Assistant Since 2011 Treasurer Nancy E. Florek (Born 1957) General Counsel, Putnam Investments, Putnam Since 2007 Vice President, Director of Proxy Voting and Management, and Putnam RetailManagement Director of Fund Administration Services, Corporate Governance, Assistant Clerk, and Putnam Investments and PutnamManagement Associate Treasurer James F. Clark (Born 1974) Since 2000 Vice President and Chief Compliance Officer Susan G. Malloy (Born 1957) Since 2016 Vice President and Assistant Treasurer Chief Compliance Officer, Putnam Investments Since 2007 and Putnam Management Director of Accounting & Control Services, Putnam Investments and PutnamManagement The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT Income Fund 35 This page intentionally left blank. 36 Putnam VT Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2016, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisor 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Income Fund 37 This report has been prepared for the shareholders H512 of Putnam VT Income Fund. VTAN/17 Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2016	$116,107	$ — $6,223	$ — December 31, 2015	$98,861	$ — $6,041	$ — For the fiscal years ended December 31, 2016 and December 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $565,976 and $748,634 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
